Citation Nr: 0316053	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  02-00 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease, status post T-6, compression 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In January 2003, the veteran testified at 
videoconference hearing at the RO before the undersigned 
sitting in Washington, D.C.


REMAND

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  The U.S. Court of Appeals for Veterans Claims 
has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  In 
this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

A review of  the June 2001 statement of the case (SOC) and 
June 2002 supplemental statement of the case (SSOC) shows 
that the RO evaluated the veteran's service-connected 
degenerative disc disease, status post T-6, compression 
fracture under Diagnostic Code 5293 (intervertebral disc 
syndrome), as well as Diagnostic Codes 5285 and 5010.  The 
rating criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5293 
were changed effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The court has held that a 
liberalizing change in a regulation during the pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined its 
retroactive application.  See Marcoux v. Brown, 10 Vet. App. 
3, 6 (1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  While the RO advised the veteran of the old rating 
criteria in its June 2001 SOC and June 2002 SSOC, it did not 
advise the veteran of the revisions or consider the new 
criteria.  

Further, the Board observes that the most recent VA 
examination occurred in April 2002.  Review of the 
examination report indicates that the examining physician did 
not evaluate the veteran's disability under the new criteria, 
most notably, periods of incapacitation were not acknowledged 
or described.  Thus, in the interest of fairness, the Board 
believes reexamination is warranted.

Finally, at his January 2003 hearing, the veteran testified 
that he received Social Security Administration disability 
benefits since 1986, but it does not appear these records 
were obtained by the RO and they may include additional 
pertinent medical evidence.  The veteran said he was treated 
at the VA Medical Center in Houston in the last two years, 
but VA treatment records dated after August 2000 are not in 
the claims file.  The veteran also said that in 1982 he had a 
ruptured disc in his lower back while working in a 
construction job for which surgery was performed. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.	The veteran should be contacted and 
invited to submit any additional evidence 
he may have in support of his claim.

2.	The RO should contact the Social Security 
Administration (SSA) and obtain a copy of 
the administrative decision(s) and the 
records pertinent to the appellant's claim 
for SSA disability benefits, as well as 
the medical records relied upon concerning 
that claim.

3.	The RO should obtain all medical records 
regarding treatment of the veteran for a 
back disability from the VA Medical Center 
in Houston, Texas, for the period from 
September 2000 to the present.  Request 
notes, discharge summaries, consults, 
vitals, medications, imaging, procedures 
and problem lists.

4.	The RO should then arrange for VA 
orthopedic and neurological 
examination(s) to determine the 
current severity of the veteran's 
service-connected degenerative disc 
disease, status post T-6, compression 
fracture.  All indicated studies 
should be conducted and all clinical 
findings should be reported in detail.  
To the extent possible, the examiner 
is requested to separate all 
symptomatology associated with the 
veteran's service-connected 
degenerative disc disease, status post 
T-6, compression fracture, from any 
non-service-connected disorder.  If 
that is not possible, the examiner 
should indicate that.  (1) The 
examiner is requested to obtain a 
complete post service occupational 
history from the veteran, including a 
description of any intercurrent injury 
involving a ruptured disc in 1982.  
(2) The examiner should describe the 
manifestations of the veteran's 
intervertebral disc syndrome (IVDS) in 
accordance with pertinent former and 
revised criteria for rating that 
disorder.  (3) The examiner should (a) 
render findings as to whether, during 
examination, there is mild, moderate, 
severe, or pronounced IVDS, and (b) 
specify the total duration of 
incapacitating episodes, if any, over 
the past 12 months (an 
"incapacitating episode" being a 
period of acute signs and symptoms due 
to IVDS that requires bed rest 
prescribed by and treatment by a 
physician).  (4) The examiner should 
also provide findings as to whether 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
the low back or right hip.  (5) If 
pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  (6) The examiner 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use of the neck, upper extremities, 
and lower extremities; to the extent 
possible, he/she should express such 
functional loss in terms of additional 
degrees of limited motion of the 
cervical spine and extremities.  A 
complete rationale for the comments 
expressed should be provided.  The 
claims file, and a copy of this 
remand, should be made available to 
the examiner and the examiner is 
requested to indicate in the 
examination report if the records were 
reviewed.  The veteran is advised that 
failure to report for the scheduled 
examination may have adverse 
consequences to his claim.  
Specifically, that failure to report 
without good cause for an examination 
in conjunction with a claim for an 
increased rating will result in the 
denial of the claim.  38 C.F.R. 
§ 3.655 (2002).
 
5.	Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West 2002)) is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.

6.	Thereafter, the RO should readjudicate the 
veteran's claim for an initial rating in 
excess of 10 percent for degenerative disc 
disease, status post T-6, compression 
fracture.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the June 
2002 SSOC, including the new rating 
criteria for Diagnostic Code 5293, 
effective September 23, 2002.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




